DLD-189                                                          NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                          No. 13-1688
                                          ___________

                            IN RE: MICHAEL EVAN KEELING,
                                                      Petitioner
                          ____________________________________

                         On a Petition for Writ of Mandamus from the
              United States District Court for the Eastern District of Pennsylvania
       (Related to E.D. Pa. Civ. Nos. 2:09-cv-04015, 2:11-cv-05304, and 2:12-cv-06764)
                         ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      April 11, 2013
                 Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                                  (Opinion filed: May 9, 2013)
                                          _________

                                           OPINION
                                           _________

PER CURIAM

       Michael Evan Keeling petitions for a writ of mandamus, requesting that we order the

District Court to “entertain” his filings in three different matters. He complains that the

District Court refused to do so when it dismissed his cases for lack of subject-matter

jurisdiction.

       Mandamus is an extraordinary remedy. See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402

(1976). Within the discretion of the issuing court, mandamus traditionally may be “used . . .

only „to confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel
it to exercise its authority when it is its duty to do so.‟” Id. (citations omitted). Mandamus is

not a substitute for appeal. See Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)

(citations omitted); Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       By his phrasing, Keeling tries to suggest that the District Court refused to consider

filings that were properly before it. However, that is simply not the case. A review of the

relevant court records reveals that the District Court did, in fact, entertain his filings. Although

Keeling disagrees with the result in those cases, his disagreement is a matter for appeal, not for

mandamus relief. We will deny his petition.




                                                 2